Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO THE

CREDIT AGREEMENT

Dated as of May 3, 2006

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among Digital Realty
Trust, L.P. (the “Borrower”); Citicorp North America, Inc. (“CNAI”), as
administrative agent (the “Administrative Agent”), the financial institutions
party to the Credit Agreement referred to below (collectively, the “Lender
Parties”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
as syndication agent (the “Syndication Agent”), Bank of America, N.A., KeyBank
National Association and Royal Bank of Canada (the “Co-Documentation Agents”),
and Citigroup Global Markets Inc. and Merrill Lynch (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Borrower party thereto, the Lenders Party thereto (the
“Existing Lenders”), the other Lender Parties, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents have entered into a Credit
Agreement dated as of November 3, 2004 (as amended prior to the date hereof, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2) Each Person named as a Lender on the signature pages of this Amendment not
previously named as a Lender under the Credit Agreement (each, a “New Lender”)
has agreed to become a party to the Credit Agreement (as amended hereby) as a
Lender, on the terms and subject to the conditions set forth in this Amendment
and the Credit Agreement, as amended hereby.

(3) The Borrower and the Existing Lenders have agreed to amend the Credit
Agreement, including for the purpose of including each New Lender as a Lender
thereunder, on the terms and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, upon the
occurrence of the Amendment Effective Date (as defined in Section 4 below),
hereby amended as follows:

(a) The cover page of the Credit Agreement is hereby amended by deleting the
words “FRONTING BANK” after the words “INITIAL ISSUING BANK” thereon.

(b) The preamble to the Credit Agreement is hereby amended by deleting the words
“the Fronting Bank (as hereinafter defined),” immediately before the words “the
Swing Line Bank” therein.

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions set forth therein:

“Fronting Advance”, “Fronting Bank”, “Fronting Commitment”, “Fronting Event”,
“Fronting Facility”, “Fronting Fee”, “Non-Qualified Lender”, “Other



--------------------------------------------------------------------------------

Lender”, “Qualified Lender”, “Reduced Borrowing”, “Requested Borrowing” and
“Sharing Event”.

(d) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order:

“Amendment No. 3 Effective Date” means the date on which all of the conditions
to effectiveness of Amendment No. 3 to the Credit Agreement dated as of May 3,
2006 have been satisfied.

“Excess Canada Value” shall have the meaning specified in the definition of
“Total Unencumbered Asset Value”.

“Maxtor Property” means, collectively, the properties known as the “Maxtor
Manufacturing Facility” located at 47700 Kato Road and 1055 Page Avenue,
Fremont, California 94538.

“Multicurrency Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(ii).

“Multicurrency Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Multicurrency Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Multicurrency Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Commitments at such time.

“Multicurrency Revolving Lender” means any Person that is a Lender hereunder in
respect of the Multicurrency Revolving Credit Facility in its capacity as a
Lender in respect of such Facility.

“Purchasing Lender” has the meaning specified in Section 2.18(e).

“Selling Lender” has the meaning specified in Section 2.18(e).

“Telco/Internet Gateway Property” means, collectively, the properties known as
the “Data Center: Telco and Internet Gateway Facility” located at 113 North
Meyers Street and 125 North Meyers Street, Charlotte, North Carolina 28202.

“Unused Multicurrency Revolving Credit Commitment” means, with respect to any
Lender with a Multicurrency Revolving Credit Commitment at any time, (a) such
Lender’s Multicurrency Revolving Credit Commitment at such time minus (b) the
aggregate principal amount (denominated in Dollars (including, if applicable,
the Dollar Equivalent of any amounts that are not Dollar denominated)) of all
Multicurrency Revolving Credit Advances made by such Lender and outstanding at
such time.



--------------------------------------------------------------------------------

“Unused U.S. Dollar Revolving Credit Commitment” means, with respect to any
Lender with a U.S. Dollar Revolving Credit Commitment at any time, (a) such
Lender’s U.S. Dollar Revolving Credit Commitment at such time minus (b) the sum
of (i) the aggregate principal amount of all U.S. Dollar Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s U.S. Dollar Revolving Credit Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Banks pursuant to Section 2.03(c) and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.

“U.S. Dollar Lender Party” means any U.S. Dollar Revolving Lender, the Swing
Line Bank or any Issuing Bank.

“U.S. Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(i).

“U.S. Dollar Revolving Credit Commitment” means, (a) with respect to any Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “U.S. Dollar Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “U.S.
Dollar Revolving Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or increased pursuant to Section 2.18.

“U.S. Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ U.S. Dollar Revolving Credit Commitments at such time.

“U.S. Dollar Revolving Lender” means any Person that is a Lender hereunder in
respect of the U.S. Dollar Revolving Credit Facility in its capacity as a Lender
in respect of such Facility.

“U.S. Dollar Revolving Credit Pro Rata Share” of any amount means, with respect
to any Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Lender’s U.S. Dollar Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s U.S. Dollar Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the U.S. Dollar Revolving Credit Facility at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, the U.S. Dollar Revolving Credit Facility as in effect immediately prior
to such termination).

(e) Section 1.01 of the Credit Agreement is hereby amended to restate the
following definitions set forth therein in their entirety to read as follows:

“Advance” means a U.S. Dollar Revolving Credit Advance, a Multicurrency
Revolving Credit Advance, a Swing Line Advance or a Letter of Credit Advance.



--------------------------------------------------------------------------------

“Commitment” means a U.S. Dollar Revolving Credit Commitment, a Multicurrency
Revolving Credit Commitment, a Swing Line Commitment or a Letter of Credit
Commitment.

“Facility” means the U.S. Dollar Revolving Credit Facility, the Multicurrency
Revolving Credit Facility, the Swing Line Facility or the Letter of Credit
Facility.

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) of the Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time. For purposes
of this definition, the aggregate principal amount of Swing Line Advances owing
to the Swing Line Bank and of Letter of Credit Advances owing to any Issuing
Bank and the Available Amount of each Letter of Credit shall be considered to be
owed to the U.S. Dollar Revolving Lenders ratably in accordance with their
respective U.S. Dollar Revolving Credit Commitments.

“Revolving Credit Advance” means a U.S. Dollar Revolving Credit Advance or a
Multicurrency Revolving Credit Advance.

“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s Multicurrency Revolving Credit Commitment and such Lender’s U.S. Dollar
Revolving Credit Commitment and “Revolving Credit Commitments” means the
aggregate principal amount of the Revolving Credit Commitments of all the
Lenders, the maximum amount of which shall be $350,000,000, as increased from
time to time pursuant to Section 2.18 or as reduced from time to time pursuant
to Section 2.05.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

“Termination Date” means the earlier of (a) October 31, 2008, subject to any
extension thereof pursuant to Section 2.16, and (b) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitments and
the Swing Line Commitment pursuant to Section 2.05 or 6.01.

“Total Unencumbered Asset Value” means an amount equal to the sum of the
Unencumbered Asset Values of all Unencumbered Assets; provided, however, that,
if at any time (a) there shall be fewer than three Unencumbered Assets, (b) the
sum of the Unencumbered Asset Values of all Unencumbered Assets shall not be
equal to or greater than $115,000,000 or (c) the weighted average occupancy of
all Unencumbered Assets shall not be greater than or equal to 85%, “Total
Unencumbered Asset Value” shall be $0; and provided further that if the sum of
the Unencumbered Asset Values of all Unencumbered Assets located in Canada shall
exceed 15% of the Total Unencumbered Asset Value, then Total Unencumbered Asset
Value shall be reduced by the amount of



--------------------------------------------------------------------------------

such excess (“Excess Canada Value”) other than for purposes of calculating
compliance with the financial covenant set forth in Section 5.04(b)(i), with
respect to which such reduction shall not apply.

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset located in
the United States of America or Canada, (b) is owned in fee simple absolute or
subject to a Qualifying Ground Lease, (c) [intentionally omitted], (d) is
income-producing, and, unless the Total Unencumbered Asset Value as of the
applicable date of determination is at least $1,000,000,000, is at least 70%
occupied and not more than 30% of which is under development or redevelopment,
(e) is free of all structural defects or material architectural deficiencies,
title defects, environmental conditions or other matters (including a casualty
event or condemnation) that would have a material adverse affect on the value,
use or ability to sell or refinance such Asset, (f) is operated by a property
manager reasonably acceptable to the Administrative Agent, (g) is not subject to
mezzanine Debt financing, (h) is not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, (i) to the extent owned by a Loan Party that is a
Subsidiary of the Borrower, none of the Borrower’s direct or indirect Equity
Interests in such Subsidiary owner is subject to any Lien (other than Permitted
Liens) or any Negative Pledge, (j) is an Asset with respect to which the
Borrower directly, or indirectly through such Subsidiary owner, has the right to
take the following actions without the need to obtain the consent of any Person:
(i) to create Liens on such Asset as security for the Obligations of the Loan
Parties under or in respect of the Loan Documents, and (ii) to sell, transfer or
otherwise dispose of such Asset, and (k) is owned directly by the Borrower or a
Guarantor.

“Unencumbered Asset Value” means, at any date of determination, for any
Unencumbered Asset, the Adjusted Net Operating Income thereof divided by 9.0%;
provided, however, that in the case of any Unencumbered Asset acquired after the
Amendment No. 2 Effective Date, Unencumbered Asset Value shall not exceed,
during the first 12 months following the date of such acquisition, the
acquisition price thereof; provided further that to the extent the limitation in
the immediately preceding proviso shall apply, an upward adjustment shall be
made to such acquisition price (in the reasonable discretion of the
Administrative Agent) to account for Tenancy Leases entered into in respect of
such Unencumbered Asset after the acquisition date.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, the sum of (a) such Lender’s Unused U.S. Dollar Revolving Credit
Commitment at such time and (b) such Lender’s Unused Multicurrency Revolving
Credit Commitment at such time.

(f) The definition of “Debt for Borrowed Money” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “(i) four (4) times
(ii)” in each of clauses (a) and (b) thereof.

(g) Section 2.01(a) of the Credit Agreement is hereby amended and restated to
read as follows:

“(a)(i) The U.S. Revolving Credit Advances. Each Lender with a U.S. Dollar
Revolving Credit Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “U.S. Dollar Revolving Credit
Advance”) in Dollars



--------------------------------------------------------------------------------

to the Borrower from time to time on any Business Day during the period from the
date hereof until the Termination Date in an amount for each such U.S. Dollar
Revolving Credit Advance not to exceed such Lender’s Unused U.S. Dollar
Revolving Credit Commitment at such time. Each Borrowing shall be in an
aggregate amount not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and shall consist of
U.S. Dollar Revolving Credit Advances in Dollars of the same Type made
simultaneously by the Lenders with U.S. Dollar Revolving Credit Commitments
ratably according to their U.S. Dollar Revolving Credit Commitments. Within the
limits of each Lender’s Unused U.S. Dollar Revolving Credit Commitment in effect
from time to time and prior to the Termination Date, the Borrower may borrow
under this Section 2.01(a)(i), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(a)(i).

(ii) The Multicurrency Revolving Credit Advances. Each Lender with a
Multicurrency Revolving Credit Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Multicurrency
Revolving Credit Advance”) in Dollars or in a Committed Foreign Currency to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date (A) in an amount for each such Multicurrency
Revolving Credit Advance not to exceed such Lender’s Unused Multicurrency
Revolving Credit Commitment at such time, and (B) for all such Multicurrency
Revolving Credit Advances denominated in a Committed Foreign Currency, in an
aggregate amount at any time outstanding not to exceed the Equivalent of
$150,000,000 in such Committed Foreign Currencies. Each Borrowing shall be in an
aggregate amount not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and shall consist of
Multicurrency Revolving Credit Advances of the same Type and in the same
currency made simultaneously by the Lenders with Multicurrency Revolving Credit
Commitments ratably according to their Multicurrency Revolving Credit
Commitments. Within the limits of each Lender’s Unused Multicurrency Revolving
Credit Commitment in effect from time to time and prior to the Termination Date,
the Borrower may borrow under this Section 2.01(a)(ii), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a)(ii).”

(h) Section 2.01(b) of the Credit Agreement is hereby amended by deleting the
words “Unused Revolving Credit Commitments” in clause (iii) of the first
sentence thereof and substituting therefor the words “Unused U.S. Dollar
Revolving Credit Commitments”.

(i) Section 2.01(c) of the Credit Agreement is hereby amended by deleting the
words “Unused Revolving Credit Commitments” in clause (ii) of the first sentence
thereof and substituting therefor the words “Unused U.S. Dollar Revolving Credit
Commitments”.

(j) Section 2.02(a) of the Credit Agreement is hereby amended and restated to
read as follows:

“(a) Except as otherwise provided in Section 2.03, each Borrowing shall be made
on notice, given not later than (x) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 3:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Foreign Currency, or
(z) 12:00 P.M. (New York City



--------------------------------------------------------------------------------

time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent
(and, in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Foreign Currency, simultaneously to the Sub-Agent),
which shall give to each relevant Lender prompt notice thereof by telex or
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telex or telecopier or
e-mail, in each case in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Facility under which such
Borrowing is requested, (iii) Type of Advances comprising such Borrowing,
(iv) aggregate amount of such Borrowing (v) in the case of a Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period for each such
Advance, and (vi) in the case of a Borrowing consisting of Multicurrency
Revolving Credit Advances, currency of such Advances. Each Lender with a
Commitment in respect of the applicable Facility shall, before 1:00 P.M. (New
York City time) on the date of such Borrowing in the case of a Borrowing
consisting of Advances denominated in Dollars, and before 3:00 P.M. (London
time) on the date of such Borrowing in the case of a Borrowing consisting of
Eurocurrency Advances denominated in any Committed Foreign Currency, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the applicable Administrative Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing in accordance with the respective
Commitments of such Lender and the other Lenders in respect of the applicable
Facility. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that in the case of any Borrowing
under the U.S. Dollar Revolving Credit Facility, the Administrative Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances and Letter of Credit Advances made by the Swing Line
Bank or any Issuing Bank, as the case may be, and by any other Lender and
outstanding on the date of such Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Bank or such Issuing
Bank, as the case may be, and such other Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.”

(k) Section 2.02(b) of the Credit Agreement is hereby amended and restated to
read as follows:

“(b) Each Swing Line Borrowing shall be made on notice, given not later than
1:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing or by telecopier or e-mail, in
each case specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the earlier of (A) the seventh day after the
requested date of such Borrowing and (B) the Termination Date). The Swing Line
Bank shall, before 2:00 P.M. (New York City time) on the date of such Swing Line
Borrowing, make the amount thereof available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account. Upon written
demand by the Swing Line Bank, with a copy of such demand to the Administrative
Agent, each other U.S. Dollar



--------------------------------------------------------------------------------

Revolving Lender shall purchase from the Swing Line Bank, and the Swing Line
Bank shall sell and assign to each such other U.S. Dollar Revolving Lender, such
other U.S. Dollar Revolving Lender’s U.S. Dollar Revolving Credit Pro Rata Share
of such outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
U.S. Dollar Revolving Lender. The Borrower hereby agrees to each such sale and
assignment. Each U.S. Dollar Revolving Lender agrees to purchase its U.S. Dollar
Revolving Credit Pro Rata Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that notice of such demand is given not later than 1:00 P.M. (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. Upon any such
assignment by the Swing Line Bank to any other U.S. Dollar Revolving Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other U.S. Dollar Revolving Lender that the Swing Line Bank is the legal
and beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any U.S. Dollar Revolving Lender shall not have so made the amount of such
Swing Line Advance available to the Administrative Agent, such U.S. Dollar
Revolving Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by the Swing Line Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such U.S. Dollar Revolving Lender shall pay
to the Administrative Agent such amount for the account of the Swing Line Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such U.S. Dollar Revolving Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by the Swing Line Bank shall be reduced by
such amount on such Business Day.”

(l) Section 2.02(c) of the Credit Agreement is hereby amended by deleting
therefrom the words “seven (7) separate Borrowings” and substituting therefor
the words “twelve (12) separate Borrowings”.

(m) Section 2.03(c) of the Credit Agreement is hereby amended and restated to
read as follows:

“(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each U.S. Dollar Revolving Lender shall
purchase from such Issuing Bank, and such Issuing Bank shall sell and assign to
each such U.S. Dollar Revolving Lender, such Lender’s U.S. Dollar Revolving
Credit Pro Rata Share of such outstanding Letter of Credit Advance as of the
date of such purchase, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Issuing Bank,
by deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of



--------------------------------------------------------------------------------

such Letter of Credit Advance to be purchased by such U.S. Dollar Revolving
Lender. Promptly after receipt thereof, the Administrative Agent shall transfer
such funds to such Issuing Bank. The Borrower hereby agrees to each such sale
and assignment. Each U.S. Dollar Revolving Lender agrees to purchase its
U.S. Dollar Revolving Credit Pro Rata Share of an outstanding Letter of Credit
Advance on (i) the Business Day on which demand therefor is made by the Issuing
Bank which made such Advance, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by an Issuing Bank to any U.S. Dollar
Revolving Lender of a portion of a Letter of Credit Advance, such Issuing Bank
represents and warrants to such other U.S. Dollar Revolving Lender that such
Issuing Bank is the legal and beneficial owner of such interest being assigned
by it, free and clear of any liens, but makes no other representation or
warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or any Loan Party. If and to the extent that any
U.S. Dollar Revolving Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such U.S. Dollar Revolving
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
U.S. Dollar Revolving Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Letter of Credit Advance
made by such Issuing Bank shall be reduced by such amount on such Business Day.”

(n) Section 2.03A of the Credit Agreement is hereby deleted in its entirety.

(o) Section 2.05(b) of the Credit Agreement is hereby amended and restated to
read as follows:

“(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the U.S. Dollar Revolving
Credit Facility by the amount, if any, by which the amount of the Letter of
Credit Facility exceeds the U.S. Dollar Revolving Credit Facility after giving
effect to such reduction of the U.S. Dollar Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the U.S. Dollar Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
U.S. Dollar Revolving Credit Facility after giving effect to such reduction of
the U.S. Dollar Revolving Credit Facility.”

(p) Section 2.06(b) of the Credit Agreement is hereby amended by restating the
first sentence of clause (v) thereof to read as follows:

“(v) Prepayments of the Revolving Credit Facility made pursuant to clauses (i),
(ii), (iii) and (iv) above shall be applied first to prepay Letter of Credit
Advances then outstanding until such Advances are paid in full, second to prepay
Swing Line Advances then outstanding until such Advances are paid in full, third
to prepay Revolving Credit



--------------------------------------------------------------------------------

Advances then outstanding (on a pro rata basis in respect of all Lenders) until
such Advances are paid in full and fourth deposited in the L/C Cash Collateral
Account to cash collateralize 100% of the Available Amount of the Letters of
Credit then outstanding to the extent required under the foregoing clauses.”

(q) Section 2.08 of the Credit Agreement is hereby amended by deleting
subsection (e) thereto in its entirety.

(r) Section 2.09(b)(iii) of the Credit Agreement is hereby amended and restated
to read as follows:

“(iii) Upon the occurrence and during the continuance of any Event of Default,
(x) each Base Rate Advance denominated in any Committed Foreign Currency will
automatically, on the date of such Event of Default, be exchanged for an
Equivalent amount of Dollars, (y) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (2) if such Eurocurrency Rate Advance is
denominated in any Committed Foreign Currency, be exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.”

(s) Section 2.13 of the Credit Agreement is hereby amended and restated to read
as follows:

“SECTION 2.13. Sharing of Payments, Etc. (a) Sharing Within U.S. Dollar
Revolving Credit Facility. If any U.S. Dollar Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such
U.S. Dollar Lender Party hereunder and under the Notes at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such U.S. Dollar Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all U.S. Dollar
Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations due and payable to all U.S. Dollar Lender Parties
hereunder and under the Notes at such time obtained by all the U.S. Dollar
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such U.S. Dollar Lender Party hereunder and under the Notes at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such U.S. Dollar Lender Party at such time
to (ii) the aggregate amount of the Obligations owing (but not due and payable)
to all U.S. Dollar Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
U.S. Dollar Lender Parties hereunder and under the Notes at such time obtained
by all of the U.S. Dollar Lender Parties at such time, such U.S. Dollar Lender
Party shall forthwith purchase from the other U.S. Dollar Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
U.S. Dollar Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing U.S. Dollar Lender Party, such
purchase from each other U.S. Dollar Lender Party shall be rescinded and such
other U.S. Dollar Lender Party shall repay to the purchasing U.S. Dollar Lender
Party the



--------------------------------------------------------------------------------

purchase price to the extent of such U.S. Dollar Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such U.S. Dollar
Lender Party to (ii) the aggregate purchase price paid to all U.S. Dollar Lender
Parties) of such recovery together with an amount equal to such U.S. Dollar
Lender Party’s ratable share (according to the proportion of (i) the amount of
such other U.S. Dollar Lender Party’s required repayment to (ii) the total
amount so recovered from the purchasing U.S. Dollar Lender Party) of any
interest or other amount paid or payable by the purchasing U.S. Dollar Lender
Party in respect of the total amount so recovered. The Borrower agrees that any
U.S. Dollar Lender Party so purchasing an interest or participating interest
from another U.S. Dollar Lender Party pursuant to this Section 2.13(a) may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such U.S. Dollar Lender Party were
the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

(b) Sharing Within Multicurrency Revolving Credit Facility. If any Multicurrency
Revolving Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Multicurrency Revolving Lender hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such
Multicurrency Revolving Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all U.S. Dollar Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations due and
payable to all U.S. Dollar Lender Parties hereunder and under the Notes at such
time obtained by all the U.S. Dollar Lender Parties at such time or (b) on
account of Obligations owing (but not due and payable) to such Multicurrency
Revolving Lender hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Multicurrency Revolving Lender at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all U.S. Dollar
Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all U.S. Dollar
Lender Parties hereunder and under the Notes at such time obtained by all of the
U.S. Dollar Lender Parties at such time, such Multicurrency Revolving Lender
shall forthwith purchase from the other U.S. Dollar Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Multicurrency Revolving Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Multicurrency Revolving Lender, such
purchase from each other Multicurrency Revolving Lender shall be rescinded and
such other Multicurrency Revolving Lender shall repay to the purchasing
Multicurrency Revolving Lender the purchase price to the extent of such
Multicurrency Revolving Lender’s ratable share (according to the proportion of
(i) the purchase price paid to such Multicurrency Revolving Lender to (ii) the
aggregate purchase price paid to all U.S. Dollar Lender Parties) of such
recovery together with an amount equal to such Multicurrency Revolving Lender’s
ratable share (according to the proportion of (i) the amount of such other
Multicurrency Revolving Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Multicurrency Revolving Lender) of any interest or
other amount paid or payable by the purchasing Multicurrency Revolving Lender in
respect of the total amount so recovered. The Borrower agrees that any
Multicurrency Revolving



--------------------------------------------------------------------------------

Lender so purchasing an interest or participating interest from another
Multicurrency Revolving Lender pursuant to this Section 2.13(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Multicurrency Revolving Lender were the
direct creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.

(c) Pro Rata Sharing Following Event of Default. Notwithstanding the foregoing
provisions of this Section 2.13, following the occurrence and during the
continuance of any Event of Default and the conversion of all Advances
denominated in any Committed Foreign Currency into Dollars pursuant to
Section 2.09(b)(iii), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13(c) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such interest or participating interest, as the case may be, as fully
as if such Lender Party were the direct creditor of the Borrower in the amount
of such interest or participating interest, as the case may be.”

(t) Section 2.18(a) of the Credit Agreement is hereby amended by deleting the
words “Revolving Credit Commitments” therein and substituting therefor the words
“U.S. Dollar Revolving Credit Commitments”.



--------------------------------------------------------------------------------

(u) Section 2.18(b) of the Credit Agreement is hereby amended and restated to
read as follows:

“(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
U.S. Dollar Revolving Credit Commitments (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each, an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its U.S. Dollar Revolving Credit Commitment (an
“Increased Commitment Amount”). If the Lenders notify the Administrative Agent
that they are willing to increase the amount of their respective U.S. Dollar
Revolving Credit Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated to each Lender willing to participate therein in an amount equal to
the Commitment Increase multiplied by the ratio of each Lender’s Increased
Commitment Amount to the aggregate amount of all Increased Commitment Amounts.”

(v) Section 2.18(d) of the Credit Agreement is hereby amended by (i) deleting
the word “Commitment” in the third line thereof and substituting therefor the
words “U.S. Dollar Revolving Credit Commitment”, and (ii) deleting the word
“Commitment” in clause (ii) thereof and substituting therefor the words “U.S.
Dollar Revolving Credit Commitment”.

(w) Section 2.18(e) of the Credit Agreement is hereby amended and restated to
read as follows:

“(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any U.S. Dollar Revolving Lender immediately prior to the effectiveness of
the Commitment Increase shall be less than such Lender’s U.S. Dollar Revolving
Credit Pro Rata Share (calculated immediately following the effectiveness of the
Commitment Increase) of all Advances then outstanding that are owed to
U.S. Dollar Revolving Lenders (each such Lender, including any Assuming Lender,
a “Purchasing Lender”), then such Purchasing Lender, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Advances then outstanding and owed to each U.S. Dollar
Revolving Lender that is not a Purchasing Lender (a “Selling Lender”) in an
amount sufficient such that following the effectiveness of all such assignments
the Advances outstanding and owed to each U.S. Dollar Revolving Lender shall
equal such Lender’s U.S. Dollar Revolving Credit Pro Rata Share (calculated
immediately following the effectiveness of the Commitment Increase on the
Increase Date) of all Advances then outstanding and owed to all U.S. Dollar
Revolving Lenders. The Administrative Agent shall calculate the net amount to be
paid by each Purchasing Lender and received by each Selling Lender in connection
with the assignments effected hereunder on the Increase Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date. The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office. If in connection with the transactions described in
this Section 2.18 any Lender shall incur any losses, costs or expenses of the



--------------------------------------------------------------------------------

type described in Section 9.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.”

(x) Section 2.18 of the Credit Agreement is hereby further amended by deleting
subsection (f) thereof in its entirety.

(y) The two provisos in the paragraph immediately following
Section 5.01(j)(iii)(A) of the Credit Agreement are hereby amended and restated
in their entirety to read as follows:

“provided, however, that, notwithstanding the foregoing:

(i) the failure to comply with one or more of the Unencumbered Asset Conditions
or clause (4) above shall not preclude the addition of any Proposed Unencumbered
Asset as an Unencumbered Asset so long as the Required Lenders shall have
expressly consented to the addition of such Asset as an Unencumbered Asset
notwithstanding such failure,

(ii) the survey in respect of the Philadelphia Property delivered to the
Administrative Agent prior to the Amendment No. 1 Effective Date shall be deemed
to be satisfactory for purposes of determining compliance with the provisions of
clause (4) above with respect to the date of such survey,

(iii) (x) for the 45 day period following the Amendment No. 3 Effective Date,
the survey in respect of the Maxtor Property delivered to the Administrative
Agent prior to the Amendment No. 3 Effective Date shall be deemed to be
satisfactory for purposes of determining compliance with the provisions of
clause (4) above with respect to the date of such survey, and (y) after the last
day of such 45 day period, unless the Required Lenders shall otherwise agree in
writing, the Maxtor Property shall be excluded as a Borrowing Base Asset so long
as the Borrower shall have failed to deliver to the Administrative Agent a
revised survey of the Maxtor Property dated a then current date and otherwise
compliant with the requirements of clause (4) above, and

(iv) (x) for the period from and including the Amendment No. 3 Effective Date to
and including December 31, 2006, the Telco/Internet Gateway Property shall be
deemed to satisfy the minimum occupancy requirement set forth in clause (d) of
the definition of “Unencumbered Asset Conditions” so long as such Asset shall at
all times be at least 40% occupied, and (y) after December 31, 2006, unless the
Required Lenders shall otherwise agree in writing, the Telco/Internet Gateway
Property shall be excluded as a Borrowing Base Asset so long as the Borrower
shall have failed to deliver to the Administrative Agent a certificate of a
Responsible Officer (with supporting information in detail reasonably
satisfactory to the Administrative Agent) stating that the Telco/Internet
Gateway Property complies with the minimum occupancy requirement set forth in
clause (d) of the definition of “Unencumbered Asset Conditions”; and”



--------------------------------------------------------------------------------

(z) Section 5.02(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(i) (y) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt
owed to any other Loan Party or any wholly-owned Subsidiary of any Loan Party
(other than an Excluded Subsidiary), provided that, in each case, such Debt
(1) shall be on terms acceptable to the Administrative Agent and (2) shall be
evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents, and (z) in the case of any Excluded Subsidiary, Debt
owed to any other Excluded Subsidiary;”

(aa) Section 5.02(b)(ii)(H) of the Credit Agreement is hereby amended by
deleting therefrom the words “not secured by any Lien”.

(bb) Section 5.02(f)(i) of the Credit Agreement is hereby amended by adding
thereto the words “(including, without limitation, Investments comprised of
loans or equity contributions to Excluded Subsidiaries or loans or equity
contributions by one Excluded Subsidiary to another Excluded Subsidiary)”
immediately after the words “additional Investments in Subsidiaries”.

(cc) Section 5.02(f)(iv)(A) of the Credit Agreement is hereby amended by
deleting the words “5.0% of Total Asset Value” that appear in the fifth line
thereof and substituting therfor the words “10.0% of Total Asset Value”.

(dd) Section 5.02(f)(iv)(B) of the Credit Agreement is hereby amended by adding
thereto the words “or its Subsidiaries” immediately after the words “of any Loan
Party”.

(ee) Sections 5.03(f) and 5.03(j) of the Credit Agreement are each hereby
amended by deleting the words “45 days” set forth therein and substituting
therefor the words “90 days”.

(ff) Section 5.03(i) of of the Credit Agreement is hereby amended by deleting
the words “30 days” set forth therein and substituting therefor the words “90
days”.

(gg) Section 6.01 of the Credit Agreement is hereby amended by amending and
restating the two parentheticals in the last paragraph thereof to read in both
instances as follows: “(other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b))”.

(hh) Section 8.01 of the Credit Agreement is hereby amended by deleting in the
first line thereof the words “, the Fronting Bank (if applicable)” immediately
after the words “the Swing Line Bank (if applicable)”.

(ii) Section 9.01 of the Credit Agreement is hereby amended by deleting the
words “the Fronting Bank” immediately after the words “the Swing Line Bank” each
time such words appear in such Section.

(jj) Section 9.02(a) of the Credit Agreement is hereby amended by deleting the
phrase “and if to the Administrative Agent, the Swing Line Bank or the Fronting
Bank,” therein and substituting therefor the phrase “and if to the
Administrative Agent or the Swing Line Bank,”.



--------------------------------------------------------------------------------

(kk) Section 9.07(a) of the Credit Agreement is hereby amended by restating
clause (i) of the proviso thereto to read as follows:

“(i) each such assignment shall be of a uniform, and not a varying, percentage
of all rights and obligations under and in respect of one or more of the
Facilities (and any assignment of a Multicurrency Revolving Credit Commitment
(or Multicurrency Revolving Credit Advance) must be made to an Eligible Assignee
that is capable of lending in both Dollars and Committed Foreign Currencies),”

(ll) The signature page for CNAI is hereby amended by deleting the words
“FRONTING BANK” immediately after the words “SWING LINE BANK” thereon.

(mm) Schedule I to the Credit Agreement is hereby amended and replaced in its
entirety with Annex A attached hereto.

(nn) Exhibit B to the Credit Agreement is hereby amended and replaced in its
entirety with Annex B attached hereto.

(oo) Exhibit F to the Credit Agreement is hereby amended and replaced in its
entirety with Annex C attached hereto.

SECTION 2. New Lender Assumptions; Reallocation of Pro Rata Shares. (a) On the
Amendment Effective Date, each New Lender shall be deemed (without executing an
Assignment and Acceptance or Assumption Agreement) to have (i) become a party to
the Credit Agreement (as amended hereby) and have the rights and obligations of
a Lender thereunder, (ii) represented and warranted that it is legally
authorized to enter into the Credit Agreement and this Amendment;
(iii) confirmed that it has received a copy of the Credit Agreement and this
Amendment, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement (as amended hereby); (iv) agreed that it will, independently
and without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement (as amended hereby); (v) represented and warranted
that its name set forth on Annex A hereto is its legal name; (vi) confirmed that
it is an Eligible Assignee; (vii) appointed and authorized the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated the Administrative Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (viii) agreed that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement (as
amended hereby) are required to be performed by it as a Lender Party; and
(ix) agreed that it will promptly deliver any U.S. Internal Revenue Service
forms required under Section 2.12 of the Credit Agreement (as amended hereby).

(b) On the Amendment Effective Date, (y) all outstanding Advances denominated in
any Committed Foreign Currency, if any, shall be deemed to be Multicurrency
Revolving Credit Advances made pursuant to Section 2.01(a)(ii) of the Credit
Agreement, as amended hereby, and (z) all other outstanding Advances shall be
deemed to be U.S. Dollar Revolving Credit Advances made pursuant to
Section 2.01(a)(i) of the Credit Agreement, as amended hereby. On the Amendment
Effective Date, to the extent the Advances then outstanding and owed to any
Lender immediately prior to the effectiveness of this Amendment shall be less
than such Lender’s Pro Rata Share (calculated immediately following the
effectiveness of this Amendment) of all Advances then outstanding and owed to
all Lenders (each such Lender, including any New



--------------------------------------------------------------------------------

Lender, a “Purchasing Lender”), then such Purchasing Lender, without executing
an Assignment and Acceptance, shall be deemed to have purchased an assignment of
a pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of this Amendment) of all
Revolving Credit Advances then outstanding and owed to all Lenders; provided,
however, that no Purchasing Lender that is a Lender solely with respect to the
U.S. Dollar Revolving Credit Facility shall be deemed pursuant to this
Section 2(b) to have purchased any Advances denominated in a Committed Foreign
Currency. The assignments deemed made pursuant to this Section 2(b) shall not be
subject to the $3,500 processing and recordation fee set forth in
Section 9.07(a) of the Credit Agreement.

(c) The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Amendment Effective Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Amendment Effective Date.
The Administrative Agent shall distribute on the Amendment Effective Date the
proceeds of such amount to each of the Selling Lenders entitled to receive such
payments at its Applicable Lending Office. If in connection with the
transactions described in this Section 2 any Lender shall incur any losses,
costs or expenses of the type described in Section 9.04(c) of the Credit
Agreement, then the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
such losses, costs or expenses reasonably incurred.

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Amendment Effective Date
(defined below), before and after giving effect to this Amendment (including,
without limitation, the representation and warranty set forth in Section 4.01(g)
of the Credit Agreement, as amended by this Amendment), as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received (i) counterparts of this
Amendment executed by the Borrower and each Lender or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment, (ii) the consent attached hereto (the “Consent”) executed by
each of the Guarantors, and (iii) a Note payable to the order of each Lender
requesting the same in a principal amount equal to such Lender’s respective
Revolving Credit Commitment as of the Amendment Effective Date.

(b) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Amendment Effective
Date, before and after giving effect to this Amendment, as though made on and as
of such date (except for any such



--------------------------------------------------------------------------------

representation and warranty that, by its terms, refers to a specific date other
than the Amendment Effective Date, in which case as of such specific date).

(c) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default.

(d) All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

(e) Certified copies of (i) the resolutions of the Board of Directors, general
partner or managing member, as applicable, of (A) the Borrower approving this
Amendment and the matters contemplated hereby and thereby and (B) each Guarantor
approving the Consent and the matters contemplated hereby and thereby and
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment, the Consent and the matters
contemplated hereby and thereby.

(f) A certificate of the Secretary or an Assistant Secretary of (i) the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and (ii) each Guarantor certifying the names
and true signatures of the officers of such Guarantor authorized to sign the
Consent.

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.

SECTION 5. Reference to and Effect on the Credit Agreement, the Notes and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same



--------------------------------------------------------------------------------

agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: DIGITAL REALTY TRUST, L.P. By:   DIGITAL REALTY TRUST, INC.,   its
sole general partner

 

By   /s/ A. William Stein   Name:   A. William Stein   Title:   Chief Financial
Officer     Chief Investment Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE BANK, AN EXISTING LENDER AND A LENDER: CITICORP
NORTH AMERICA, INC.

By

 

/s/ David Bouton

 

Name: David Bouton

 

Title: Vice President



--------------------------------------------------------------------------------

ISSUING BANK: CITIBANK, N.A. By  

/s/ David Bouton

 

Name: David Bouton

 

Title: Vice President



--------------------------------------------------------------------------------

OTHER LENDER PARTIES:

MERRILL LYNCH CAPITAL CORPORATION,

as an Existing Lender and a Lender

By  

/s/ John C. Rowland

 

Name: John C. Rowland

 

Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Existing Lender and a Lender

By  

/s/ Allison M. Gauthier

 

Name: Allison M. Gauthier

 

Title: Senior Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as an Existing Lender and a Lender

By  

/s/ John J. Murphy

 

Name: John J. Murphy

 

Title: Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Existing Lender and a Lender

By  

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (F/K/A CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS BRANCH), as an Existing Lender and a Lender By  

/s/ Bill O’Daly

 

Name: Bill O’Daly

 

Title: Director

By  

/s/ Cassandra Droogan

 

Name: Cassandra Droogan

 

Title: Vice President



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as an Existing Lender and a Lender

By  

/s/ Richard L. Tavrow

 

Name: Richard L. Tavrow

 

Title: Director

By  

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director



--------------------------------------------------------------------------------

Emigrant Bank,

as a New Lender and a Lender

By  

/s/ Patricia Goldstein

 

Name: Patricia Goldstein

 

Title: SVP & Chief Credit Officer



--------------------------------------------------------------------------------

CONSENT

Dated as of May 3, 2006

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

[Guarantor signatures begin on next page.]



--------------------------------------------------------------------------------

GUARANTORS:   DIGITAL REALTY TRUST, INC.   By  

/s/ A. William Stein

    Name:  

A. William Stein

    Title:  

Chief Financial Officer

Chief Investment Officer

 

  DIGITAL SERVICES, INC.   By  

/s/ A. William Stein

    Name:  

A. William Stein

    Title:   Chief Financial Officer      

Chief Investment Officer

 

  GLOBAL ASML, LLC   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

 

      By   /s/ A. William Stein         Name:   A. William Stein         Title:
 

Chief Financial Officer

Chief Investment Officer

 

  GLOBAL LAFAYETTE STREET HOLDING COMPANY, LLC   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:    

DIGITAL REALTY TRUST, INC.,

its sole general partner

 

        By   /s/ A. William Stein           Name:   A. William Stein          
Title:  

Chief Financial Officer

Chief Investment Officer



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET, LLC By:  

GLOBAL LAFAYETTE STREET

HOLDING COMPANY, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

 

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

     

By

 

/s/ A. William Stein

       

Name:

 

A. William Stein

       

Title:

 

Chief Financial Officer

         

Chief Investment Officer



--------------------------------------------------------------------------------

GIP FAIRMONT HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/s/ A. William Stein

     

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer

 

GIP FAIRMONT, LLC By:  

GIP FAIRMONT HOLDING COMPANY, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer           Chief Investment Officer

 

GLOBAL INNOVATION SUNSHINE HOLDINGS LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

  /s/ A. William Stein       Name:   A. William Stein       Title:   Chief
Financial Officer        

Chief Investment Officer



--------------------------------------------------------------------------------

GLOBAL GOLD CAMP, LLC By:   GLOBAL GOLD CAMP HOLDING COMPANY, LLC, its member
and manager   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer          

Chief Investment Officer

 

GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer



--------------------------------------------------------------------------------

DIGITAL 833 CHESTNUT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer

DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer

DIGITAL PRINTER SQUARE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer



--------------------------------------------------------------------------------

GLOBAL KATO HG, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer

 

DIGITAL GREENSPOINT, L.P. By:  

DRT GREENSPOINT, LLC,

its general partner and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST, INC., its sole general partner

 

      By   /s/ A. William Stein        

Name:

 

A. William Stein

       

Title:

 

Chief Financial Officer

         

Chief Investment Officer

 

DRT GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer



--------------------------------------------------------------------------------

DIGITAL GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:

 

A. William Stein

     

Title:

 

Chief Financial Officer

       

Chief Investment Officer